Concurring Opinion by
Spaeth, J.:
I do not understand how the majority can quote the trial judge’s statement, “I don’t know of any authority to do so [to clear the courtroom],” and then say that the judge “did not refuse the application [to clear the courtroom] because he felt he lacked authority.” Nor do I think appellant should be blamed because his attorney “never asked . . . who were the persons that appellant reported to the police as drug sellers.” To be sure, the attorney never did; but only because the judge had refused his application to clear the courtroom.
I offer these comments because I fear that sometimes we find “waiver” and “harmless error” too easily. I am sympathetic with the difficulties encountered by trial judges, and recognize our consequent responsibility to defer to the exercise of their discretion. In far and away the greater number of instances, that discretion is wisely exercised. When, however, a judge says he is doing something for a particular reason, I think we should take him at his word. In the present case I concur only because appellant’s attorney ended by going along with the judge’s suggestion. Had he stood his ground, by, for example, citing Principatti, and then moving for a mistrial, I should have voted to reverse.
Hoffman, J., joins in this opinion.